UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 11-K Annual Report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2014 COMMISSION FILE NO. 1-12597 A.Full title of the Plan and the address of the Plan, if different from that of the issuer named below: CULP, INC. EMPLOYEES’ RETIREMENT BUILDER PLAN B.Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: CULP, INC. 1 HIGH POINT, NORTH CAROLINA 27265 There were no material changes in the Plan or the Investment Policy of the Plan.Culp, Inc. has made no profit sharing contributions during the past five years.The number of participants in the Plan at December 31, 2014 was 692. The Retirement Committee administers the Plan, and its members are Franklin N. Saxon, Kenneth R. Bowling, and Teresa A. Huffman, all employees of Culp, Inc. Financial Statements and Exhibits (a) Financial Statements. A list of all financial statements filed as part of this report, beginning on page 1, is set forth below: Financial Statements Page of Report Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Schedule of Assets (Held at End of Year) 12 (b) Exhibits Exhibit 23(a) – Consent of Independent Registered Public Accounting Firm SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the plan administrator has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. CULP, INC. EMPLOYEES' RETIREMENT BUILDER PLAN By: Culp, Inc., Plan Administrator By: The Culp, Inc. Retirement Committee Date: June 24, 2015 /s/ Franklin N. Saxon Franklin N. Saxon /s/ Kenneth R. Bowling Kenneth R. Bowling /s/ Teresa A. Huffman Teresa A. Huffman Culp, Inc. Employees’ Retirement Builder Plan TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 - 11 Supplemental Information Schedule H, line 4i - Schedule of Assets (Held at End of Year) 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Retirement Committee of the Culp, Inc. Employees’ Retirement Builder Plan High Point, North Carolina We have audited the accompanying statements of net assets available for benefits of the Culp, Inc. Employees’ Retirement Builder Plan (the "Plan") as of December 31, 2014 and 2013 and the related statements of changes in net assets available for benefits for the years ended December 31, 2014, 2013, and 2012.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2014 and 2013 and the changes in its net assets available for benefits for the years ended December 31, 2014, 2013, and 2012, in conformity with accounting principles generally accepted in the United States of America. The supplemental information in the accompanying schedule of assets (held at end of year) as of December 31, 2014, has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental information is presented for the purpose of additional analysis and is not a required part of the financial statements, but includes information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental information is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information in the accompanying schedule, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information in the accompanying schedule is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Smith Leonard PLLC High Point, NC June 24, 2015 Page 1 CULP, INC. EMPLOYEES’ RETIREMENT BUILDER PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2014 and 2013 ASSETS Investments, at fair value (Notes C and D) Registered investment companies $ $ Common and collective trust fund Culp, Inc. common stock Money market fund Net Assets Available for Benefits at Fair Value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) - NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to the financial statements.
